Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 24, 2014

The Court of Appeals hereby passes the following order:

A15I0012. CENTRAL ATLANTA PROGRESS et al. v. METRO ATLANTA
     TASK FORCE FOR THE HOMELESS, INC. et al.;
A15I0013. PREMIUM FUNDING SOLUTIONS, LLC v. METRO ATLANTA
     TASK FORCE FOR THE HOMELESS, INC. et al.;
A15I0014. EMANUEL FIALKOW v. METRO ATLANTA TASK FORCE FOR
     THE HOMELSS, INC. et al.

      Metro Atlanta Task Force for the Homeless, Inc., filed suit against numerous
defendants, including Premium Funding Solutions, LLC, alleging multiple claims
including one for quiet title. The defendants filed motions for summary judgment,
and the trial court entered an order granting in part and denying in part the several
motions. In A15I0013, Premium Funding Solutions seeks interlocutory review of the
trial court’s order based, in part, on its contention that the trial court erred in denying
its motion for summary judgment on the Task Force’s quiet title claim.1
      Under Ga. Const. 1983, Art. VI, Sec. VI, Par. III, the Supreme Court has
original appellate jurisdiction over cases involving title to land. Because this case
involves title to land, jurisdiction appears to lie in the Supreme Court. See Hunstein
v. Fiksman, 279 Ga. 559 (615 SE2d 526) (2005). Moreover, the Task Force asserts
that a direct appeal has already been filed to the Supreme Court in a related matter.
See Case Number S14I1916. Accordingly, Case Number A15I0013 is hereby



      1
         In A15I0012 and A15I0013, defendants Central Atlanta Progress, the Atlanta
Downtown Improvement District, and Emanuel Fialkow seek interlocutory review of
the trial court’s order to the extent it denied aspects of their motions for summary
judgment.
TRANSFERRED to the Supreme Court for disposition.
     In the interest of both judicial comity and judicial economy, Case Numbers
A15I0012 and A15I0014 are also TRANSFERRED to the Supreme Court.

                                   Court of Appeals of the State of Georgia
                                                              09/24/2014
                                          Clerk’s Office, Atlanta,____________________
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.